DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 9, 2021 have been fully considered but they are not persuasive. 	Applicant argues that Song cannot disclose the ratios asserted in the independent claims as Song is a phosphorescent-blue-blue structure while the instant application is a blue-phosphorescent-blue structure, and Song does not show a light compensation layer.  However, Song is brought in to teach the different thicknesses and distances can result in optimizing light efficiency and not for the outright structure.	Applicant argues that the claimed ratio is critical and non-obvious pointing to Fig. 4 and table 1 of the instant application where applicant asserts that the contour maps show unexpectedly good efficiency, color reproduction and lifespan.  However, it is unclear what is unexpected from the data shown, it is clear that the range shows best performance but this is also taught by Song as seen in prior rejections.  Furthermore Fig. 4 only shows color reproduction and does not show unexpected results for efficiency or lifespan.  Examiner suggests applicant file an affidavit with data showing the ratio leads to better efficiency or lifespan.	Applicant also points to Figure 4 and table 1 for proof the ratio’s criticality.  However, MPEP 716-02(b)-(d) places the burden on the applicant to provide data showing unexpected beneficial results from the claimed range or in this case ration.  Examiner suggests a signed affidavit to fulfill and further prove the claimed criticality.

Status of the Claims
Claims 10, and 20-21 are canceled.  Claims 22-23 are added.  No new matter.  Claims 1-9, 11-19, and 22-23 are present for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11-14, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2008/0203908) in view of Yoo (US 2014/0167016) in view of Song (US 2015/0060825) in further view of Pieh (US 2015/0155513).
Claim 1, Hasegawa discloses (Fig. 1) a white organic light emitting device (Para [0126]) comprising: 	a reflective electrode (22, reflective electrode, Para [0045]); 	a first transparent electrode (23, transparent conductive layer, Para [0045]) on the reflective electrode (23 is on 22); 	a second transparent electrode (28, transparent electrode, Para [0045]) on (28 is on 24/25/26/27 stack) a stack (24/25/26/27, hole-transporting layer/emission layer/electron-transporting layer/electron injection layer organic layers, Para [0045], [0051]).	a light compensation layer on the second transparent electrode (29, sealing layer, Para [0045]; see also paragraphs [0058]-[0061] 29 has a refractive index that is tuned to increase light extraction thus 22 and 28 and emit through 28, Para [0064]).
Hasegawa does not explicitly disclose a first blue stack, a first phosphorescent stack and a second blue stack as claimed.	However, Yoo discloses (Fig. 7) a first blue stack (400, first stack may be blue, Para [0073]) on (400 on 110) a first transparent electrode (110, first electrode (anode ) may be transparent, Para [0075]), the first blue stack comprising a first common layer (403, first hole transportation layer, Para [0080]), a first blue light emitting layer (404, first light emission layer may be blue fluorescent, Para [0081]), and a second common layer (405, first electron transportation layer, Para [0080]) ; 
a phosphorescent stack (500, second stack can be phosphorescent unit, Para [0073]) on (500 is on 400) the first blue stack (400), the phosphorescent stack comprising a third common layer (502, second hole transportation layer, Para [0082]), a phosphorescent light emitting layer (501, light emission layer stack can be phosphorescent, Para [0083]) and a fourth common layer (505, second electron transportation layer, Para [0082]); and
a second blue stack (600, third stack can be blue, Para [0073]) on (600 on 500) the phosphorescent stack (500), the second blue stack comprising a fifth common layer (601, third hole transportation layer, Para [0091]), a second blue light emitting layer (602, fourth light emission layer can be blue fluorescent, Para [0092]), and a sixth common layer (603, third electron transportation layer, Para [0091]),	wherein each of the first common layer, the third common layer, and the fifth common layer comprises at least one hole transport layer (403, 502, 601 are hole transport layers, Para [0080] – [0091]), and each of the second common layer, the fourth common layer, and the sixth common layer 405, 505, 603 are electron transport layers, Para [0080] – [0091]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Yoo to the teachings of Hasegawa such that the stack of Yoo is substituted for the stack of Hasegawa. The motivation to do so is to provide enhanced color reproduction range and reduced power consumption (see Yoo Para [0016]).
In applying the teachings of Yoo to the resonant cavity structure of Hasegawa, the combination yields a structure wherein light emitted from the first blue light emitting layer, the phosphorescent light emitting layer, and the second blue light emitting layer is the light that resonates between the reflective electrode and the second transparent electrode.
The combination of Hasegawa in view of Yoo further discloses a first distance from an upper surface of the reflective electrode to a lower surface of the first blue light emitting layer (in the context of the combination this is the distance from upper surface of electrode 22 of Hasegawa to lower surface of 404 of Yoo when incorporated into the stack), a second distance from the lower surface of the first blue light emitting layer to a lower surface of the phosphorescent light emitting layer (distance from lower surface of 404 to lower surface of 501), a third distance from the lower surface of the phosphorescent light emitting layer to a lower surface of the second blue light emitting layer (distance from lower surface of 501 to lower surface of 602).
The combination is silent in regards to among those distances, the first distance is thickest, wherein a thickness of the first common layer is greatest among thicknesses of the first to sixth common layers, and wherein a ratio of the first distance to the second distance to the third distance to a fourth distance from the lower surface of the second blue light emitting layer to an upper surface of the light compensation layer is 2:1:1.5:4.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Song, to optimize the ratio of distances in the combination of Hasegawa and Yoo and arrive at the claim 1 limitation that the first distance is thickest. The motivation to do so is that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.	Furthermore, Song discloses (Fig. 1) a white OLED comprising thicknesses for different distances in a 3 stack configuration (i.e. H3 is a distance from an electrode to a top surface of a first EML, H2 is a distance from an electrode to a top surface of a second EML, H1 is a distance from an electrode to a top surface of a third EML, Para [0065]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of ratio of layer thicknesses (distances) (result effective at least insofar as the thickness affects the total size of the device and light emission efficiency (Song, Para [0066]) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed ratio of thicknesses (distance) or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Pieh discloses (Fig. 1) where a first common layer (123, hole transport layer, Para [0056]) has a 143/163 are hole transport layers with thicknesses in range of 50 angstrom to 700 angstrom and a single structure HTL, Para [0066], [0091]). 	Hasegawa discloses hole transporting layers having larger thicknesses than electron transporting layer (Table 1, Para [0015]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the dual HTL structure of Pieh as it improves hole injection and control of cavity (Pieh, Para [0080]).	In applying the teachings of Pieh to the stack structure of Yoo, the combination yields a structure wherein a first common layer (403 in Yoo) has a thickness greater than the third (502 in Yoo) and fifth (601 in Yoo) common layer (Pieh teaches first is dual and third and fifth are singular), and 403 would have a greater thickness than second (405 in Yoo), fourth (505 in Yoo), and sixth (603 in Yoo) common layers (Hasegawa teaches HTLs that are thicker than ETLs).
Claim 2, Hasegawa in view of Yoo, Song, and Pieh discloses the white organic light emitting device according to claim 1.	Yoo discloses (Fig. 7) wherein the phosphorescent light emitting layer (501) comprises a red light emitting layer (503, red phosphorescent light emission layer, Para [0084]) and a yellow-green light emitting layer (504, can be yellow-green phosphorescent light emission layer, Para [0084]) that contact each other (503 contacts 504).
Claim 3, Hasegawa in view of Yoo, Song, and Pieh discloses the white organic light emitting device according to claim 2.	Yoo discloses (Fig. 7) wherein peak wavelengths of the first blue light emitting layer and the second blue light emitting layer are within a wavelength range of 430 nm to 460 nm (blue peak wavelength is from 420 nm to 490 nm, Para [0092]),
Claim 4, Hasegawa in view of Yoo, Song, and Pieh discloses the white organic light emitting device according to claim 1.	Hasegawa in view of Yoo, Song, and Pieh does not explicitly disclose wherein the first distance is 1,200 Å to 1,300 Å.	However, Song discloses H3 is a distance from an electrode to a top surface of a first EML is from 250 to 800 Å.	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of thickness (distance) (result effective at least insofar as the thickness affects the total size of the device and light emission efficiency (Song, Para [0066]) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed thickness (distance) or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 9, Hasegawa in view of Yoo, Song, and Pieh discloses the white organic light emitting device according to claim 1.	Yoo discloses (Fig. 7) further comprising a first charge generation layer (220, first charge generation layer, Para [0071]) between (220 is between 400 and 500) the first blue stack (400) and the phosphorescent stack (500), and a second charge generation layer (320, second charge generation layer, 320 is between 500 and 600) the phosphorescent stack (500) and the second blue stack (600).	Claim 11, Hasegawa discloses (Fig. 1) an organic light emitting display device (Para [0126]) comprising: 	a substrate (21, substrate, Para [0045])	a reflective electrode (22, reflective electrode, Para [0045]); 	a first transparent electrode (23, transparent conductive layer, Para [0045]) on the reflective electrode (23 is on 22); 	a second transparent electrode (28, transparent electrode, Para [0045]) on (28 is on 24/25/26/27 stack) a stack (24/25/26/27, hole-transporting layer/emission layer/electron-transporting layer/electron injection layer organic layers, Para [0045], [0051]).	a light compensation layer on the second transparent electrode (29, sealing layer, Para [0045]; see also paragraphs [0058]-[0061] 29 has a refractive index that is tuned to increase light extraction thus provides “light compensation” under the broadest reasonable interpretation (BRI));	wherein light emitted from the stack resonates between the reflective electrode and the second transparent electrode and passes through the second transparent electrode (FIG. 1: emission resonate between 22 and 28 and emit through 28, Para [0064]).
Hasegawa does not explicitly disclose a first blue stack, a first phosphorescent stack and a second blue stack as claimed.	However, Yoo discloses (Fig. 7) a first blue stack (400, first stack may be blue, Para [0073]) on (400 on 110) a first transparent electrode (110, first electrode (anode ) may be transparent, Para [0075]), the first blue stack comprising a first common layer (403, first hole transportation layer, Para [0080]), a first blue light emitting layer (404, first light emission layer may be blue fluorescent, Para [0081]), and a second common layer (405, first electron transportation layer, Para [0080]) ; 
500, second stack can be phosphorescent unit, Para [0073]) on (500 is on 400) the first blue stack (400), the phosphorescent stack comprising a third common layer (502, second hole transportation layer, Para [0082]), a phosphorescent light emitting layer (501, light emission layer stack can be phosphorescent, Para [0083]) and a fourth common layer (505, second electron transportation layer, Para [0082]); and
a second blue stack (600, third stack can be blue, Para [0073]) on (600 on 500) the phosphorescent stack (500), the second blue stack comprising a fifth common layer (601, third hole transportation layer, Para [0091]), a second blue light emitting layer (602, fourth light emission layer can be blue fluorescent, Para [0092]), and a sixth common layer (603, third electron transportation layer, Para [0091]),	wherein each of the first common layer, the third common layer, and the fifth common layer comprises at least one hole transport layer (403, 502, 601 are hole transport layers, Para [0080] – [0091]), and each of the second common layer, the fourth common layer, and the sixth common layer comprises at least one electron transport layer (405, 505, 603 are electron transport layers, Para [0080] – [0091]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Yoo to the teachings of Hasegawa such that the stack of Yoo is substituted for the stack of Hasegawa. The motivation to do so is to provide enhanced color reproduction range and reduced power consumption (see Yoo Para [0016]).
In applying the teachings of Yoo to the resonant cavity structure of Hasegawa, the combination yields a structure wherein light emitted from the first blue light emitting layer, the phosphorescent light emitting layer, and the second blue light emitting layer is the light that resonates between the reflective electrode and the second transparent electrode.
 22 of Hasegawa to lower surface of 404 of Yoo when incorporated into the stack), a second distance from the lower surface of the first blue light emitting layer to a lower surface of the phosphorescent light emitting layer (distance from lower surface of 404 to lower surface of 501), a third distance from the lower surface of the phosphorescent light emitting layer to a lower surface of the second blue light emitting layer (distance from lower surface of 501 to lower surface of 602).
The combination is silent in regards to among those distances, the first distance is thickest, wherein a thickness of the first common layer is greatest among thicknesses of the first to sixth common layers, and wherein a ratio of the first distance to the second distance to the third distance to a fourth distance from the lower surface of the second blue light emitting layer to an upper surface of the light compensation layer is 2:1:1.5:4.	Song discloses (Figs. 1-2 and 6) 	a substrate (100a, substrate, Para [0098]);
a plurality of pixels on the substrate (PDL, only one shown in Fig. 6, but there are at least 3, Para [0092] – [0108]);
a driving transistor (DTr, driving transistor, Para [0096]) in each of the plurality of subpixels on the substrate (DTr are in reach PDL);	a reflective electrode connected to the driving transistor (first electrode 111 of Fig. 1 connected to DTr, Para [0092], See Fig. 6); 	a color filter layer that corresponds to at least one of the plurality of sub-pixels on the light compensation layer (240, color filter layer, corresponds to red, green, and blue to color in each respective pixels, Para [0108]),
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Song, to optimize the ratio of distances in the combination of Hasegawa and Yoo and arrive at the claim 1 limitation that the first distance is thickest. The motivation to do so is that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.	Furthermore, Song discloses (Fig. 1) a white OLED comprising thicknesses for different distances in a 3 stack configuration (i.e. H3 is a distance from an electrode to a top surface of a first EML, H2 is a distance from an electrode to a top surface of a second EML, H1 is a distance from an electrode to a top surface of a third EML, Para [0065]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of ratio of layer thicknesses (distances) (result effective at least insofar as the thickness affects the total size of the device and light emission efficiency (Song, Para [0066]) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed ratio of thicknesses (distance) or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Pieh discloses (Fig. 1) where a first common layer (123, hole transport layer, Para [0056]) has a 143/163 are hole transport layers with thicknesses in range of 50 angstrom to 700 angstrom and a single structure HTL, Para [0066], [0091]). 	Hasegawa discloses hole transporting layers having larger thicknesses than electron transporting layer (Table 1, Para [0015]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the dual HTL structure of Pieh as it improves hole injection and control of cavity (Pieh, Para [0080]).	In applying the teachings of Pieh to the stack structure of Yoo, the combination yields a structure wherein a first common layer (403 in Yoo) has a thickness greater than the third (502 in Yoo) and fifth (601 in Yoo) common layer (Pieh teaches first is dual and third and fifth are singular), and 403 would have a greater thickness than second (405 in Yoo), fourth (505 in Yoo), and sixth (603 in Yoo) common layers (Hasegawa teaches HTLs that are thicker than ETLs).	Claim 12, Hasegawa in view of Yoo, Song, and Pieh discloses the light emitting display device according to claim 11.	Yoo discloses (Fig. 7) wherein the phosphorescent light emitting layer (501) comprises a red light emitting layer (503, red phosphorescent light emission layer, Para [0084]) and a yellow-green light emitting layer (504, can be yellow-green phosphorescent light emission layer, Para [0084]) that contact each other (503 contacts 504).	Claim 13, Hasegawa in view of Yoo, Song, and Pieh discloses the light emitting display device according to claim 12.	Yoo discloses (Fig. 7) wherein peak wavelengths of the first blue light emitting layer and the second blue light emitting layer are within a wavelength range of 430 nm to 460 nm (blue peak wavelength is from 420 nm to 490 nm, Para [0092]),Claim 14, Hasegawa in view of Yoo, Song, and Pieh discloses the light emitting display device according to claim 11.	Hasegawa in view of Yoo, Song, and Pieh does not explicitly disclose wherein the first distance is 1,200 Å to 1,300 Å.	However, Song discloses H3 is a distance from an electrode to a top surface of a first EML is from 250 to 800 Å.	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of thickness (distance) (result effective at least insofar as the thickness affects the total size of the device and light emission efficiency (Song, Para [0066]) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 19, Hasegawa in view of Yoo, Song, and Pieh discloses the light emitting display device according to claim 11.	Yoo discloses (Fig. 7) further comprising a first charge generation layer (220, first charge generation layer, Para [0071]) between (220 is between 400 and 500) the first blue stack (400) and the phosphorescent stack (500), and a second charge generation layer (320, second charge generation layer, 320 is between 500 and 600) the phosphorescent stack (500) and the second blue stack (600).	Claims 6-8, 10, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2008/0203908) in view of Yoo (US 2014/0167016) in view of Song (US 2015/0060825) in view of Pieh (US 2015/0155513) in further view of Raychaudhuri (US 2007/0222371).
	Claim 6, Hasegawa in view of Yoo, Song, and Pieh discloses the white organic light emitting device according to claim 4.	Hasegawa in view of Yoo, Song, and Pieh does not explicitly disclose wherein a total thickness from the first transparent electrode to the light compensation layer is 5,100 Å to 5,250 Å.	However, Song discloses a thickness from a first transparent electrode to another is up to 4500 angstroms (Para [0065]).	Furthermore, Raychaudhuri discloses a cathode of an OLED may be 100 angstroms (Para [0013]) and a light compensation layer may be from 300 angstroms to 3000 angstroms (Para [0060]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of thickness (distance) (result effective at least insofar as the thickness affects the total size of the device and light emission efficiency (Song, Para [0066]) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed thickness (distance) or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 7, Hasegawa in view of Yoo, Song, Pieh, and Raychaudhuri discloses the white organic light emitting device according to claim 6.109, AAL capping layer, Para [0013], [0025]) has a refractive index of 1.9 or more (AAL may be metal oxide which can have indices higher than 1.9 for example Titanium oxide, Para [0059]) and a thickness of 800 Å to 1,200 Å (thickness of AAL can be from 200 Angstroms to 1500 Angstroms, Para [0059]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the AAL layer of Raychaudhuri as it helps increase top on-axis emission (Raychaudhuri, Para [0060])	Claim 8, Hasegawa in view of Yoo, Song, Pieh, and Raychaudhuri discloses the white organic light emitting device according to claim 7.	Hasegawa in view of Yoo, Song, Pieh, and Raychaudhuri does not explicitly disclose wherein the second transparent electrode has a thickness of 300 Å to 600 Å less than a thickness of the first transparent electrode.	However, Raychaudhuri discloses anodes and cathodes that may be 400 Angstroms or more (Para [0031] – [0032]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of cathode and anode thicknesses (result effective at least insofar as the thickness affects the transmission and conductive properties of the cathodes/anodes (Raychaudhuri, Para [0031] – [0032])) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon .
	Claim 16, Hasegawa in view of Yoo, Song, and Pieh discloses the white organic light emitting display device according to claim 14.	Hasegawa in view of Yoo, Song, and Pieh does not explicitly disclose wherein a total thickness from the first transparent electrode to the light compensation layer is 5,100 Å to 5,250 Å.	However, Song discloses a thickness from a first transparent electrode to another is up to 4500 angstroms (Para [0065]).	Furthermore, Raychaudhuri discloses a cathode of an OLED may be 100 angstroms (Para [0013]) and a light compensation layer may be from 300 angstroms to 3000 angstroms (Para [0060]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of thickness (distance) (result effective at least insofar as the thickness affects the total size of the device and light emission efficiency (Song, Para [0066]) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed thickness (distance) or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 17, Hasegawa in view of Yoo, Song, Pieh, and Raychaudhuri discloses the white organic light emitting display device according to claim 16.	Hasegawa in view of Yoo, Song, Pieh, and Raychaudhuri does not explicitly disclose wherein the light compensation layer has a refractive index of 1.9 or more and a thickness of 800 Å to 1,200 Å.	However, Raychaudhuri discloses wherein a light compensation layer (109, AAL capping layer, Claim 18, Hasegawa in view of Yoo, Song, Pieh, and Raychaudhuri discloses the white organic light emitting display device according to claim 17.	Hasegawa in view of Yoo, Song, Pieh, and Raychaudhuri does not explicitly disclose wherein the second transparent electrode has a thickness of 300 Å to 600 Å less than a thickness of the first transparent electrode.	However, Raychaudhuri discloses anodes and cathodes that may be 400 Angstroms or more (Para [0031] – [0032]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of cathode and anode thicknesses (result effective at least insofar as the thickness affects the transmission and conductive properties of the cathodes/anodes (Raychaudhuri, Para [0031] – [0032])) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2008/0203908) in view of Yoo (US 2014/0167016) in view of Song (US 2015/0060825) in view of Pieh (US 2015/0155513) in further view of Kang (US 2005/0280002).
	Claim 22, Hasegawa in view of Yoo, Song, and Pieh discloses the white organic light emitting device according to claim 1.	Hasegawa discloses (Fig. 1) wherein the light compensation layer (29) is included in at least one layer between the first transparent electrode and the second transparent electrode (under broadest reasonable interpretation (BRI) portions of 29 are between sidewall portions of 23 and 28).	Hasegawa in view of Yoo, Song, and Pieh does not explicitly disclose wherein the light compensation layer includes an organic material.	However, Kang discloses sealing layers for organic display devices may be organic (Para [0033]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Kang, including the specific material of the sealing layer to the teachings of Hasegawa. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a sealing layer. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.	Claim 23, Hasegawa in view of Yoo, Song, and Pieh discloses the white organic light emitting device according to claim 11.	Hasegawa discloses (Fig. 1) wherein the light compensation layer (29) is included in at least one layer between the first transparent electrode and the second transparent electrode (under broadest reasonable interpretation (BRI) portions of 29 are between sidewall portions of 23 and 28).	Hasegawa in view of Yoo, Song, and Pieh does not explicitly disclose wherein the light compensation layer includes an organic material.	However, Kang discloses sealing layers for organic display devices may be organic (Para [0033]).Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.	Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2008/0203908) in view of Yoo (US 2014/0167016) in view of Song (US 2015/0060825) in view of Pieh (US 2015/0155513) in view of Raychaudhuri (US 2007/0222371) in further view of Kim (US 2013/0119357).	Claim 5, Hasegawa in view of Yoo, Song, and Pieh discloses the white organic light emitting device according to claim 4.	Hasegawa in view of Yoo, Song, and Pieh does not explicitly disclose wherein the first transparent electrode has a thickness of 500 Å or more, and a thickness of the first common layer is greater than the thickness of the first transparent electrode.	However, Raychaudhuri discloses wherein the first transparent electrode has a thickness of 500 Å or more (transparent anodes and cathodes that may be 400 Angstroms or more, Para [0031] – [0032]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of electrode thicknesses (result effective at least insofar as the thickness affects the transmission and conductive properties of the electrodes (Raychaudhuri, Para [0031] – [0032])) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in 120, first common layer, Para [0084]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of first HTL thickness (result effective at least insofar as the HTL thickness can help optimize the optical path (Kim, Para [0082] – [0084])) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 15, Hasegawa in view of Yoo, Song, and Pieh discloses the white organic light emitting display device according to claim 14.	Hasegawa in view of Yoo, Song, and Pieh does not explicitly disclose wherein the first transparent electrode has a thickness of 500 Å or more, and a thickness of the first common layer is greater than the thickness of the first transparent electrode.	However, Raychaudhuri discloses wherein the first transparent electrode has a thickness of 500 Å or more (transparent anodes and cathodes that may be 400 Angstroms or more, Para [0031] – [0032]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of electrode thicknesses 120, first common layer, Para [0084]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of first HTL thickness (result effective at least insofar as the HTL thickness can help optimize the optical path (Kim, Para [0082] – [0084])) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819